46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.CARL Donald JOHNSON, Plaintiff-Appellant,v.B.J. ROBERTS;  State Legislature, Commonwealth of Virginia;James S. Gilmore, III, Attorney General;Commonwealth of Virginia, Defendants-Appellees.
No. 94-7150.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 18, 1995.

Carl Donald Johnson, Appellant Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the district court.*  Johnson v. Roberts, No. CA-94-1240-AM (E.D. Va.  Sept. 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We agree that, to the extent Appellant seeks declaratory or injunctive relief, he must first exhaust state court remedies.  With respect to Appellant's damages claim, Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S.1994), controls and requires dismissal of that claim.  To the extent Appellant objects to pretrial detention, he still must exhaust state court remedies.  See Dean v. West Virginia, No. 88-6798 (4th Cir.  Jan. 30, 1989) (unpublished)